Case 1:21-cr-O0088-DLF Documenté6 Filed 02/05/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 8, 2021
UNITED STATES OF AMERICA : CRIMINAL NO.
v. MAGISTRATE NO. 21-MJ-129

RONALD SANDLIN, : VIOLATIONS:
> «18 U.S.C. § 111(a)()
Defendant. :  (Assaulting, Resisting, or Impeding
: Certain Officers)
18 U.S.C. § 231(a)(3)
(Civil Disorder)
18 U.S.C. §§ 1512(c)(2), 2
(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in
a Capitol Building)
40 U.S.C. § 5104(e)(2)(E)
(Impeding Passage Through the Capitol
Grounds or Buildings)
40 U.S.C. § 5104(e)(2)(F)
(Act of Physical Violence in the Capitol
Grounds or Buildings)
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00088-DLF Documenté6 Filed 02/05/21 Page 2 of 5

COUNT ONE
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), that is, N.T., an officer from the United States Capitol Police Department,
while such person was engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT TWO
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), that is, B.A., an officer from the United States Capitol Police Department,
while such person was engaged in and on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, N.T., an officer from the United States Capito! Police Department,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
Case 1:21-cr-00088-DLF Documenté6 Filed 02/05/21 Page 3 of 5

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, B.A., an officer from the United States Capito] Police Department,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 23 1(a)(3))
COUNT FIVE
On or about January 6, 2021, within the District of Columbia and elsewhere, RONALD
SANDLIN, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority and committing an act of civil disorder, and engaging in disorderly and disruptive
conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT SIX
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN, did
unlawfully and knowingly enter and remain ina restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))
Case 1:21-cr-00088-DLF Documenté6 Filed 02/05/21 Page 4 of 5

COUNT SEVEN

On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building ofa hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capito! Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT NINE
c
On or about January 6, 2021, within the District of Columbia, RONALD SANDLIN,
{
willfully and knowingly obstructed, and impeded passage through and within, the United States
{

Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))
oa

Case 1:21-cr-00088-DLF Documenté6 Filed 02/05/21 Page 5of5

COUNT TEN
On or about January 6, 2021, within the District of Columbia) RONALD SANDLIN,
willfully and knowingly engaged in an act of physical violence within the United States Capitol
Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

COUNT ELEVEN
On or about January 6, 2021, within the District of Columbia RONALD SANDLIN,
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building. |

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Mhel V.ndjen 2

Attorney of the United Kates in
and for the District of Columbia.
